Exhibit 10.1

THE SECURITIES REPRESENTED BY THIS STOCK OPTION AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE LAW.

MMR INFORMATION SYSTEMS, INC.

STOCK OPTION AGREEMENT

I. NOTICE OF STOCK OPTION GRANT



Optionee's Name and Address:

Robert. H. Lorsch

 

c/o MMR Information Systems, Inc.

 

2934 1/2 Beverly Glen Circle, Suite 702

 

Los Angeles, California 90077



You have been granted an option to purchase shares of common stock of the
Company ("Common Stock"), subject to the terms and conditions of this Option
Agreement (this "Agreement"), as follows:



Grant Number

__________________________________________

Date of Grant

August 6, 2009

Vesting Commencement Date

January 27, 2009

Exercise Price per Share

$0.125

Total Number of
Shares Granted

9,000,000

Total Exercise Price

$1,125,000.00

Type of Option:

[  ] Incentive Stock Option
[X] Non-Qualified Stock Option

Expiration Date:

January 27, 2014



1

--------------------------------------------------------------------------------



1. Vesting Schedule:

Subject to other limitations set forth in this Agreement, this Option (as
defined below) may be exercised, in whole or in part, in accordance with the
following schedule (the "Vesting Schedule"):

Provided Optionee continues to be an Employee or Consultant of the Company or
any Affiliate throughout the specified period, as applicable, this Option shall
become exercisable as to portions of the Shares (as defined below) as follows:
(i) 1/3 of the Shares subject to this Option shall vest on January 27, 2009 (the
"Vesting Commencement Date"); (ii) 1/3 of the Shares subject to this Option
shall vest on January 27, 2010; and (iii) 1/3 of the Shares subject to this
Option shall vest on January 27, 2011.

2. Termination Period:

This Option, to the extent vested, may be exercised for 90 days after
termination of the Optionee's employment or consulting relationship, or such
longer period as may be applicable upon death or disability of Optionee as
provided herein (the "Termination Period"); provided, however, that any unvested
portion of the Shares as of the termination date of the Optionee's employment or
consulting relationship shall be forfeited. In the event of the Optionee's
change in status from Employee to Consultant or Consultant to Employee, this
Agreement shall remain in effect. In no event shall this Option be exercised
later than January 27, 2011 (the "Expiration Date").

II. AGREEMENT

1.   Certain Definitions.

1.1    "Affiliated Company" means any corporation that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another corporation, where "control" (including the terms
"controlled by" and "under common control with") means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.

1.2    "Cause" means, with respect to the Optionee, the occurrence of any of the
following: (i) such Optionee's commission of any felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (ii) such Optionee's attempted commission of, or participation
in, a fraud or act of dishonesty against the Company; (iii) such Optionee's
intentional, material violation of any contract or agreement between the
Optionee and the Company or any statutory duty owed to the Company; (iv) such
Optionee's unauthorized use or disclosure of the Company's confidential
information or trade secrets; (v) such Optionee's gross misconduct; or (vi) such
Optionee's conduct that constitutes gross insubordination, incompetence or
habitual neglect of duties and that results in (or might reasonably result in)
material harm to the business of the Company. The determination that a
termination is for Cause shall be made by the Company in its sole and exclusive
judgment and discretion. Any determination by the Company that the Continuous
Service of Optionee was terminated by reason of dismissal without Cause for the
purposes of outstanding stock awards held by such Optionee shall have no effect
upon any determination of the rights or obligations of the Company or such
Participant for any other purpose.

1.3    "Code" means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------

1.4    "Continuous Service" means that the employment, director or consulting
relationship with the Company or any Affiliate is not interrupted or terminated.
Continuous Service as an employee, director or consultant shall not be
considered interrupted in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Affiliates, or any successor. A leave of absence approved by the
Company shall include sick leave, military leave, or any other personal leave
approved by an authorized representative of the Company.

1.5    "Consultant" means any consultant or advisor if: (i) the consultant or
advisor renders bona fide services to the Company or any Affiliate; (ii) the
services rendered by the consultant or advisor are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company's securities; and
(iii) the consultant or advisor is a natural person who has contracted directly
with the Company or any Affiliate to render such services.

1.6    "Corporate Transaction" means (i) a merger or consolidation in which the
Company is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company and this Option is assumed or replaced by the
successor corporation; (ii) a dissolution or liquidation of the Company; (iii)
the sale of substantially all of the assets of the Company; or (iv) any other
transaction which qualifies as a "corporate transaction" under Section 424(a) of
the Code wherein the stockholders of the Company give up all of their equity
interest in the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company).

1.7    "Disability" means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.

1.8    "Employee" means any person employed by the Company or an Affiliate.
However, service solely as a director on the Board, or payment of a fee for such
services, shall not cause a such a person to be considered an "Employee."

1.9    "Fair Market Value" means the value of a share of the Company's Common
Stock based on (i) if such Common Stock is then quoted on the Nasdaq National
Market or an over-the-counter exchange, then (A) the last sale before or the
first sale after the grant, (B) the closing price on the trading day before or
the trading day of the grant, or (C) the arithmetic mean of the high and low
prices on the trading day before or the trading day of the grant, or (D) any
other reasonable basis using actual transactions in the stock as reported by an
established securities market; or (ii) if none of the foregoing alternatives in
(i) is applicable, by the Board in good faith using a method of reasonable
evaluation.

2.   Grant of Option. MMR Information Systems, Inc., a Delaware corporation (the
"Company"), hereby grants to the Optionee named in the Notice of Stock Option
Grant (the "Optionee"), an option (the "Option") to purchase the total number of
shares of Common Stock (the "Shares") set forth in the Notice of Stock Option
Grant, at the exercise price per share set forth in the Notice of Stock Option
Grant (the "Exercise Price") subject to the terms, definitions and provisions
hereof.

3.   Exercise of Option.

3.1    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of this Agreement. In the event of
termination of Optionee's Continuous Service (for reasons other than Cause or
upon the Optionee's death or Disability), the Optionee may exercise his or her
Option (to the

3

--------------------------------------------------------------------------------

extent that the Optionee was entitled to exercise such Option as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the expiration of the term of the Option as set forth in this
Agreement or (ii) the date ninety (90) days following the termination of the
Optionee's Continuous Service. If, after termination of Continuous Service, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate.

3.2    Corporate Transaction. In the event of a Corporate Transaction, unless
this Option is, in connection with the Corporate Transaction, either (i) assumed
by the successor corporation or Affiliate thereof or (ii) replaced with a
comparable Option with respect to shares of the capital stock of the successor
corporation or Affiliate thereof, or (iii) replaced with a cash incentive
program of the successor corporation which preserves the compensation element of
this Option existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the Vesting Schedule, then all Shares under
this Agreement shall automatically become fully vested and exercisable
immediately prior to the effective date of such Corporate Transaction. The
determination of Option comparability under clause (ii) above shall be made by
the Company's Board (excluding Optionee, if applicable), and its determination
shall be final, binding and conclusive. Effective upon the consummation of the
Corporate Transaction, all outstanding Options hereunder shall terminate and
cease to remain outstanding, except to the extent assumed by the successor
corporation or its Affiliate.

3.3    Method of Exercise. This Option shall be exercisable only by delivery of
a notice substantially in the form of Exhibit A attached hereto (the "Exercise
Notice") which shall state the election to exercise the Option, the whole number
of Shares in respect of which the Option is being exercised, such other
representations and agreements as to the holder's investment intent with respect
to such Shares and such other provisions as may be required by law. Such
Exercise Notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Company accompanied by payment of the Exercise
Price. The Option shall be deemed to be exercised upon receipt by the Company of
such written notice accompanied by the Exercise Price. No Shares will be issued
pursuant to the exercise of the Option unless such issuance and such exercise
shall comply with all applicable laws. Assuming such compliance, for income tax
purposes, the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

3.4    Taxes. No Shares will be issued to the Optionee or other person pursuant
to the exercise of the Option until the Optionee or other person has made
arrangements acceptable to the Company for the satisfaction of foreign, federal,
state and local income and employment tax withholding obligations.

4.   Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee, or any
other form of consideration authorized in writing by an officer of the Company
from time to time; provided, however, that such exercise method does not then
violate an applicable law:

4.1    cash;

4.2    check; or

4.3    As long as the Company's Common Stock is publicly traded on a national
securities exchange or on an over-the- counter quotation system, by delivery of
a properly executed Exercise Notice together with such other documentation as
the Company and the broker, if applicable, shall require to effect an exercise
of the Option and delivery to the Company of the sale or loan proceeds required
to pay the Exercise Price.

4

--------------------------------------------------------------------------------



5.   Optionee's Representations. By receipt of this Option, by its execution,
and by its exercise in whole or in part, Optionee represents to the Company
that:

5.1    Optionee acknowledges that both this Option and any Shares purchased upon
its exercise are securities, the issuance by the Company of which requires
compliance with federal and state securities laws;

5.2    Optionee acknowledges that these securities are made available to
Optionee only on the condition that Optionee makes the representations contained
in this Section 4 to the Company;

5.3    Optionee has made a reasonable investigation of the affairs of the
Company sufficient to be well informed as to the rights and the value of these
securities;

5.4    Optionee understands that the securities have not been registered under
the Securities Act of 1933, as amended, (the "Act"), or any applicable state law
in reliance upon one or more specific exemptions contained in the Act and any
applicable state law, which may include reliance on Rule 701 promulgated under
the Act, if available, or which may depend upon (i) Optionee's bona fide
investment intention in acquiring these securities; (ii) Optionee's intention to
hold these securities in compliance with federal and state securities laws;
(iii) Optionee having no present intention of selling or transferring any part
thereof (recognizing that the Option is not transferable) in violation of
applicable federal and state securities laws; and (iv) there being certain
restrictions on transfer of the Shares subject to the Option;

5.5    Optionee understands that the Shares subject to this Option, in addition
to other restrictions on transfer, must be held indefinitely unless subsequently
registered under the Act and any applicable state law, or unless an exemption
from registration is available; that Rule 144, the usual exemption from
registration under the Act, is only available after the satisfaction of certain
holding periods and in the presence of a public market for the Shares; that
there is no certainty that a public market for the Shares will exist, and that
otherwise it will be necessary that the Shares be sold pursuant to another
exemption from registration which may be difficult to satisfy; and

5.6    Optionee understands that the certificate representing the Shares will
bear a legend prohibiting their transfer in the absence of their registration or
the opinion of counsel for the Company that registration is not required.

6.   Restrictions on Exercise. This Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any applicable laws.

7.   Termination of Relationship. In the event the Optionee's Continuous Service
terminates, the Optionee may, to the extent otherwise so entitled at the date of
such termination (the "Termination Date"), exercise this Option during the
Termination Period set out in Section 2 of the Notice of Stock Option Grant.
Except as provided in Sections 7 and 8, below, to the extent that the Optionee
was not entitled to exercise this Option on the Termination Date, or if the
Optionee does not exercise this Option within the Termination Period, the Option
shall terminate.

8.   Disability of Optionee. In the event the Optionee's Continuous Service
terminates as a result of his or her Disability, the Optionee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the Option to the extent otherwise entitled to
exercise it on the Termination Date. To the extent that the Optionee was not
entitled to exercise the Option on the Termination Date, or if the Optionee does
not exercise such Option to the extent so entitled

5

--------------------------------------------------------------------------------



within the time specified herein, the Option shall terminate.

9.   Death of Optionee. In the event of the Optionee's death, the Option may be
exercised at any time within twelve (12) months following the date of death (and
in no event later than the Expiration Date), by the Optionee's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent the Optionee could exercise the Option at the date of
death.

10.   Transferability of Option. This Option may be transferred by the Optionee
only in a manner and to the extent acceptable to the Company as evidenced by a
writing signed by an officer on behalf of the Company and the Optionee
consenting to such transfer, which consent may be withheld in the sole
discretion of the Company. The terms of this Option shall be binding upon the
executors, administrators, heirs and successors of the Optionee.

11.   Term of Option. This Option may be exercised only within the term set out
in the Notice of Stock Option Grant, and may be exercised during such term only
in accordance with the terms of this Agreement.

12.   Tax Consequences. Set forth below is a brief summary as of the date of
this Agreement of some of the federal and State tax consequences of exercise of
this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

12.1    Exercise of Non-Qualified Stock Option. There may be a regular federal
income tax liability and State income tax liability upon the exercise of a
Non-Qualified Stock Option. The Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Optionee is an Employee or a former Employee, the Company
will be required to withhold from Optionee's compensation or collect from
Optionee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise

12.2    Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for at least one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal and State income
tax purposes.

13.   Standoff Agreement. In connection with the first two (2) registrations of
the Company's securities, Optionee agrees, upon the request of the Company and
the underwriters managing such underwritten offering of the Company's
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Shares (other than those included in
the registration) without the prior written consent of the Company and such
underwriters, as the case may be, for such period of time, not to exceed thirty
(30) days before and one hundred eighty (180) days after the effective date of
such registration as the underwriters may specify. The Company and underwriters
may request such additional written agreements in furtherance of such standoff
in the form reasonably satisfactory to the Company and such underwriter. The
Company may also impose stop-transfer instruction with respect to the shares
subject to the foregoing restrictions until the end of said one hundred eighty
(180) day period.

14.   Governing Law/Venue. This Agreement is governed by California State law,
except for that

6

--------------------------------------------------------------------------------



body of law pertaining to conflict of laws. Venue for all purposes hereunder
shall be Los Angeles, California.

15.   Entire Agreement. This Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in its entirety
all prior undertakings and agreements of the Company and the Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee's interest except by means of a writing signed by the Company and
Optionee.

16.   Headings. The captions used in this Option are inserted for convenience
and shall not be deemed a part of this Option for construction or
interpretation.

17.   Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or by the Company forthwith to the Board,
which shall review such dispute at its next regular meeting. The resolution of
such dispute by the Board shall be final and binding on all persons.

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE
IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee further acknowledges and agrees that in partial consideration for the
Company granting the Option to Optionee, Optionee agrees to hold all of the
shares of the voting capital stock of the Company issued upon exercise of this
Option (and any securities of the Company issued with respect to, upon
conversion of, or in exchange or substitution of such shares) (hereinafter
collectively referred to as the "Voting Shares") subject to, and to vote all of
the Voting Shares at a regular or special meeting of shareholders (or by written
consent) now or hereafter acquired by it, and otherwise use his or its
respective best efforts, in accordance with the provisions of the Proxy set
forth as Exhibit 1 to the Exercise Notice.

Optionee hereby accepts this Agreement subject to all of the terms and
provisions hereof. Optionee has reviewed this Agreement in its entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Agreement. Optionee further agrees
to notify the Company upon any change in the residence address indicated below.

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Signed: /s/ Robert H. Lorsch               
Optionee

Residence Address:

__________________________________________

__________________________________________

__________________________________________

8

--------------------------------------------------------------------------------

EXHIBIT A

MMR INFORMATION SYSTEMS, INC

EXERCISE NOTICE

MMR INFORMATION SYSTEMS, INC.
2934 1/2 Beverly Glen Circle, Suite 702
Los Angeles, California 90077
Attention: Secretary

1. Exercise of Option.

Effective as of today, , 20__, the undersigned, __________ ("Purchaser"), hereby
elects to purchase ( ) shares (the "Shares") of the Common Stock of MMR
INFORMATION SYSTEMS, INC, a Delaware corporation (the "Company"), under and
pursuant to the Stock Option Agreement dated __________________ (the "Option
Agreement"). The purchase price per share for the Shares shall be Twelve and
One-Half Cents ($0.125) for an aggregate purchase price of $ , as required by
the Option Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Option Agreement.



2. Delivery of Payment.

Purchaser herewith delivers to the Company the full purchase price for the
Shares. I hereby elect to pay the exercise price by the method marked below:



a.

_________ Cash



b.

_________ Check



c.

_________ Same day exercise and sale [If Public]



3.

[If Public] Broker Instructions. In the event I have elected to exercise options
via the same day exercise and sale method, you are hereby authorized to instruct
(the "Broker") to accept the proceeds deriving from the sale of the Shares, and
to take the following actions: (i) to deduct from the proceeds of the sale any
Company expenses; (ii) to deduct from the proceeds any tax withholding requested
by the Company and to request in writing from the Company a statement of the tax
amounts to be withheld, if no request has been given by the Company; (iii) to
deliver the above amounts so deducted to the Company; and (iv) to deliver the
remaining proceeds to me as I shall direct the Broker.



These instructions shall be construed as authorizing the Broker and the Company
to take any other actions reasonably necessary to effect the purposes hereof and
the Broker and the Company may rely upon any statements and undertakings made
herein by the undersigned, as if said statements and undertakings were made
directly to the Broker and the Company.

I further acknowledge that I shall bear sole responsibility for any commissions
and fees relating to the performance of these instructions by the Broker or the
Company, and any other banking activities and will, upon demand, indemnify and
defend the Broker or the Company against any amounts which may be owing in this
regard.

9

--------------------------------------------------------------------------------

4. Representations of Purchaser.

Purchaser acknowledges that Purchaser has received, read and understood the
Option Agreement, and agrees to (x) abide by and be bound by its terms and
conditions and (y) concurrently enter into and abide by the terms and conditions
of the Proxy attached hereto as Exhibit 1.

5. Rights as Stockholder.

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. In the event Purchaser has not sold
the Shares in a same day exercise and sale, a share certificate for the number
of Shares so acquired shall be issued to the Purchaser as soon as practicable
after exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued, except as otherwise provided. In addition to applicable state and
federal securities legends, the following legend shall be included:



"THE SHARES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A PROXY (A COPY OF
WHICH MAY BE OBTAINED WITHOUT CHARGE FROM THE COMPANY), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THE PROXY."

6. Tax Consultation; Payment of Taxes.

Purchaser understands that Purchaser may suffer adverse tax consequences as a
result of Purchaser's purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted with any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.



Purchaser agrees to satisfy all applicable federal, state and local income and
employment tax withholding obligations with respect to the exercise of the
Option and, if applicable, the sale of the Shares and will, upon demand,
indemnify and defend the Company and, if applicable, the Broker, against any
amounts which may be owing in this regard. If the Company is required to satisfy
any federal, state or local income or employment tax withholding obligations as
a result of such an early disposition, Purchaser agrees to satisfy the amount of
such withholding in a manner that the Company prescribes.

7. Entire Agreement. The Option Agreement is incorporated herein by reference.
This Exercise Notice and the Option Agreement constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof. In the event of any conflict between the terms of this Exercise Notice
and the Option Agreement, the terms of the Option Agreement shall govern.

8.

Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon Purchaser and his or her heirs, executors,
administrators, successors and assigns.



9.

Headings. The captions used in this Exercise Notice are inserted for convenience
and shall not be deemed a part of this Exercise Notice for construction or
interpretation.



10. Interpretation.

Any dispute regarding the interpretation of this Exercise Notice shall be
submitted by Purchaser or by the Company forthwith to the Board, which shall
review such dispute at its

10

--------------------------------------------------------------------------------



next regular meeting. The Board's resolution of such dispute shall be final and
binding on all persons.

11. Governing Law; Severability.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California excluding that body of law pertaining to conflicts of
law. Should any provision of this Exercise Notice be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.



12. Notices.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States mail by certified mail, with postage and fees prepaid, addressed to the
other party at its address as shown below beneath its signature, or to such
other address as such party may designate in writing from time to time to the
other party.



13. Further Instruments.

The parties agree to execute such further instruments and to take such further
action as may be reasonably necessary to carry out the purposes and intent of
this agreement.



Submitted by:

Accepted by:

 

PURCHASER:

MMR INFORMATION SYSTEMS, INC:

   

_________________________________________

By:_________________________________________

(Signature)

(Signature)

 

Robert H. Lorsch                     

_________________________________________

(Print Name)

(Print Name and Title)

 

Address

:

Address

:  

c/o 2934 1/2 Beverly Glen Circle, Suite 702

2934 1/2 Beverly Glen Circle, Suite 702

Los Angeles, California 90077

Los Angeles, California 90077





11

--------------------------------------------------------------------------------

EXHIBIT 1

IRREVOCABLE PROXY

The undersigned shareholder of MMR Information Systems, Inc., a Delaware
corporation (the "Company"), hereby irrevocably (to the fullest extent permitted
by law) appoints and constitutes the members of the Board of Directors of the
Company, and each of them, the attorneys and proxies of the undersigned, with
full power of substitution and resubstitution, to the fullest extent of the
undersigned's rights with respect to (i) the shares of capital stock of the
Company owned by the undersigned as of the date of this proxy, which shares are
specified on the final page of this proxy and (ii) any and all other shares of
capital stock of the Company which the undersigned may acquire after the date
hereof pursuant to the exercise by the undersigned of any of the Company's stock
options. (The shares of the capital stock of the Company referred to in
clauses (i) and (ii) of the immediately preceding sentence are collectively
referred to as the "Shares.") Upon the execution hereof, all prior proxies given
by the undersigned with respect to any of the Shares are hereby revoked, and no
subsequent proxies will be given with respect to any of the Shares.

This proxy is irrevocable, is coupled with an interest and is granted in
connection with the undersigned's exercise of his Option with the Company on
even date herewith. The attorneys and proxies named above will be empowered, and
may exercise this proxy, to vote the Shares at any time until the earlier to
occur of a (x) "Qualified Reorganization" (as defined below) (z) or ten years
after the first exercise of the Option (the "Expiration Date") at any meeting of
the shareholders of the Company, however called, or in any action by written
consent of shareholders of the Company for any reason or purpose for which
shareholders may vote. This proxy shall be binding upon the heirs, successors
and assigns of the undersigned (including any transferee of any of the Shares).
Any obligation of the undersigned hereunder shall be binding upon the heirs,
successors and assigns of the undersigned (including any transferee of any of
the Shares).

The term "Qualified Reorganization" shall mean (x) any merger or consolidation
of the Company with or into another corporation or entity, or (y) the sale of
all or substantially all of the Company's properties and assets, or (z) a sale
of the shares of the Company's Common Stock, in which all of the Company's
stockholders concurrently receive cash and/or marketable securities in an
aggregate amount equal to at least $2.00 per share, appropriately adjusted for
stock splits, combinations and the like.

[The remainder of this page has been intentionally left blank.]

12

--------------------------------------------------------------------------------



This proxy shall terminate upon the Expiration Date.

Dated: _________, 20____

Shareholder Name: Robert H. Lorsch
Signature: _________________________________
Title (If Applicable): __________________________

Number and Class of Shares of Company Stock owned by Shareholder:
________ Shares of Common Stock

13

--------------------------------------------------------------------------------

